Title: To George Washington from Thomas Jefferson, 22 October 1780
From: Jefferson, Thomas
To: Washington, George


                  
                     Sir
                     Richmond October 22d 1780.
                  
                  I have this morning received certain information of the Arrival
                     of a hostile fleet of about Sixty Sail in our bay. the debarkation of some
                     light Horse in the Neighbourhood of Portsmouth, seems to indicate that, as the
                     first scene of their action. we are endeavouring to collect as large a body to
                     oppose them as we can arm: this will be lamentably inadequate if the Enemy be
                     in any force; it is Mortifying to suppose it possible that a people able
                     & Zealous to contend with their Enemy should be reduced to fold their
                     Arms for want of the means of defence; yet no resources that we know of, ensure
                     us against this event. It has become necessary to divert to this new object a
                     considerable part of the Aids we had destined for General Gates: we are still
                     however sensible of the necessity of supporting him, and have left that part of
                     our Country most Convenient to him uncalled on at present, that they may
                     reinforce him as soon as Arms can be received. We have called to the Command of
                     our forces, Generals Weedon, & Mulenburg of the line, Nelson, &
                     Stevens of the militia. You will be pleased to make to these such addition as
                     you think necessary. as to aids of men I ask for none, knowing that if the late
                     detachments of the Enemy, should have left it safe for you to spare aids of
                     that kind you will not await my application. Of the troops we shall be able to
                     collect there is not a single man who ever saw the face of an Enemy. Whether
                     the Convention Troops will be removed is not yet determined; this must depend
                     on the force of the Enemy, and the aspect of their Movements. I have the honor
                     to be, with the most perfect esteem & respect your Excellencies mo: Obt
                     & mo: hble Servt
                  
                     Th: Jefferson
                  
               